TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00464-CV




                                   Walter L. Hall, Jr., Appellant

                                                   v.

                             Ford Motor Credit Company, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-06-007419, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION



               Appellant Walter L. Hall, Jr. filed a notice of appeal from the trial court’s order of

sequestration of an automobile. On November 8, 2007, he requested an extension of time to file his

brief, which we granted on November 27, extending the filing deadline to December 5.

On November 29, 2007, appellant responded to this Court’s request that he explain how this Court

had jurisdiction over an apparent interlocutory appeal and stated that he intended to pursue the

appeal. On January 30, 2008, this Court sent appellant notice that his response related to jurisdiction

had been reviewed and that his appellant’s brief was overdue. We asked appellant to either file his

brief or a motion for further extension no later than February 14, cautioning that a failure to file the

brief or a motion by that date would result in the dismissal of his appeal. To date, appellant has not
responded to our notice in any way. We therefore dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b).



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 27, 2008




                                                2